 



Exhibit 10.3
SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     This Second Amendment to Amended and Restated Loan and Security Agreement
dated as of November 2, 2007 (the “Amendment”), is executed by and among
Provista Renewable Fuels Marketing, LLC, whose address is 5500 Cenex Drive,
Inver Grove Heights, Minnesota 55077 (“Borrower”), and LaSalle Bank National
Association, a national banking association (the “Bank”), whose address is 135
South La Salle Street, Chicago, Illinois 60603.
R E C I T A L S:
     A. The Borrower and the Bank entered into that certain Amended and Restated
Loan and Security Agreement dated as of August 31, 2006, as amended by that
First Amendment to Amended and Restated Loan and Security Agreement dated as of
January 30, 2007 (as amended from time to time, the “Loan Agreement”), pursuant
to which Loan Agreement the Bank has made a Revolving Loan to the Borrower
evidenced by (i) that certain Second Amended and Restated Revolving Note dated
as of January 30, 2007 in the maximum principal amount of Twenty Five Million
and 00/100 Dollars ($25,000,000.00), executed by the Borrower and made payable
to the order of the Bank (the “Revolving Note”) and (ii) such other documents
set forth in the Loan Agreement (“Loan Documents”).
     B. In addition, the Original Guarantor and the Co-Guarantor, which entities
are co-owners of the Borrower, have agreed with the Bank and each other, that
each shall guarantee the obligations of Borrower in the amount of Ten Million
and 00/100 Dollars ($10,000,000.00) in accordance with the terms and conditions
of this Amendment and the Second Amended and Restated Guaranty Agreements (the
“Guaranty Agreements”), dated as of the even date herewith.
     C. At the present time the Borrower requests, and the Bank is agreeable to
modify the Loan Agreement and Guaranty Agreements pursuant to the terms and
conditions hereinafter set forth.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower and the Bank hereby agree as follows:
A G R E E M E N T S:
          1. RECITALS. The foregoing Recitals are hereby made a part of this
Amendment.
          2. DEFINITIONS. Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed to such words and phrases
in the Loan Agreement.

 



--------------------------------------------------------------------------------



 



          3. AMENDMENTS TO THE LOAN AGREEMENT.
               3.1 Definitions. Section 1 of the Loan Agreement is hereby
amended as follows:
               a. The definition of “Guarantor” is hereby deleted in its
entirety and replaced with the following:
““Guarantor” shall mean CHS Inc., a Minnesota corporation, and US BioEnergy
Corp., a South Dakota corporation.”
               b. The definition of “Revolving Loan Maturity Date” is hereby
deleted in its entirety and replaced with the following:
““Revolving Loan Maturity Date” shall mean November 4, 2009, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.”
               3.2 Guarantor Financial Statements. The last paragraph of
Section 8.9 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:
“Notwithstanding the above, CHS Inc. shall be deemed to have satisfied, in full,
the terms of this Section 8.9 by delivering to the Bank the annual and quarterly
financial statements in compliance with Sections 11.2.1 and 11.2.2 of the 2006
Amended and Restated Credit Agreement dated May 18, 2006, with CHS Inc. as the
borrower and Bank as a syndication party so long as the Bank remains a
syndication party thereunder. Delivery of CHS Inc.’s Form 10-K and 10-Q as
prepared and filed in accordance with the requirements of the Securities
Exchange Commission shall be deemed to satisfy the requirements hereunder.”
               3.3 Prepayment Fee. Section 8.26 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:
“Reserved.”
               3.4 Guarantor Events of Default. Section 11.13 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
“Any Event of Default by CHS Inc., which is not waived, and as such Event of
Default is defined under the Amended and Restated Credit Agreement dated May 18,
2006 with CHS Inc. as the borrower and the Bank as a syndicated party so long as
the Bank remains a syndicated party thereunder.”

2



--------------------------------------------------------------------------------



 



          4. REPRESENTATIONS AND WARRANTIES. To induce the Bank to enter into
this Amendment, the Borrower hereby certifies, represents and warrants to the
Bank that:
               4.1 Authorization. The Borrower is duly authorized to execute and
deliver this Amendment, and will continue to be duly authorized to borrow monies
under the Loan Agreement, as amended hereby, and to perform their obligations
under the Loan Agreement, as amended hereby.
               4.2 No Conflicts. The execution and delivery of this Amendment
and the performance by the Borrower of its obligations under the Loan Agreement,
as amended hereby, do not and will not conflict with any provision of law or of
the Articles of Organization or the operating agreement of the Borrower or of
any agreement binding upon the Borrower.
               4.3 Validity and Binding Effect. The Loan Agreement, as amended
hereby, is the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with those terms, except as enforceability
may be limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.
               4.4 Compliance with Loan Agreement. The representation and
warranties set forth in Section 7 of the Loan Agreement, as amended hereby, are
true and correct with the same effect as if such representations and warranties
had been made on the date hereof, with the exception that all references to the
financial statements shall mean the financial statements most recently delivered
to the Bank and except for such changes as are specifically permitted under the
Loan Agreement. In addition, the Borrower has complied with and is in compliance
with all of the covenants set forth in the Loan Agreement, as amended hereby,
including, but not limited to, those set forth in Section 8, Section 9 and
Section 10 thereof.
               4.5 No Event of Default. As of the date hereof, no Event of
Default under Section 11 of the Loan Agreement, as amended hereby, or event or
condition which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default, has occurred or is continuing.
          5. CONDITIONS PRECEDENT. This Amendment shall become effective as of
the date above first written after receipt by the Bank of the following:
               5.1 Amendment. This Amendment executed by the Borrower and the
Bank.
               5.2 Guaranty Agreements. The Guaranty Agreements, in form and
substance acceptable to Bank, executed by Guarantors.

3



--------------------------------------------------------------------------------



 



               5.3 Other Documents. Such other documents, agreements, amended
and restated guaranties, certificates, resolutions and/or opinions of counsel as
the Bank may request.
          6. GENERAL.
               6.1 Governing Law; Severability. This Amendment shall be
construed in accordance with and governed by the laws of Illinois. Wherever
possible each provision of the Loan Agreement and this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Loan Agreement and this Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of the Loan Agreement and this
Amendment.
               6.2 Successors and Assigns. This Amendment shall be binding upon
the Borrower and the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrower and the Bank and the successors and assigns
of the Bank.
               6.3 Continuing Force and Effect of Loan Documents. Except as
specifically modified or amended by the terms of this Amendment, all other terms
and provisions of the Loan Agreement and the other Loan Documents are
incorporated by reference herein, and in all respects, shall continue in full
force and effect. The Borrower, by execution of this Amendment, hereby
reaffirms, assumes and binds itself to all of the obligations, duties, rights,
covenants, terms and conditions that are contained in the Loan Agreement and the
other Loan Documents.
               6.4 References to Loan Agreement. Each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, or words of like import,
and each reference to the Loan Agreement in any and all instruments or documents
delivered in connection therewith, shall be deemed to refer to the Loan
Agreement, as amended hereby.
               6.5 Expenses. The Borrower shall pay all costs and expenses in
connection with the preparation of this Amendment and other related Loan
Documents, including, without limitation, reasonable attorneys’ fees. The
Borrower shall pay any and all stamp and other taxes, UCC search fees, filing
fees and other costs and expenses in connection with the execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, and agrees to save the Bank harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such costs and expenses.
               6.6 Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall constitute one and the same agreement.
[signature page to follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
to the Amended and Restated Loan and Security Agreement as of the date first
above written.

              BORROWER:
 
            PROVISTA RENEWABLE FUELS MARKETING, LLC,
a Kansas limited liability company
 
       
 
  By:   /s/ Dan Ostendorf
 
            Name: Dan Ostendorf     Title: Secretary and Controller
 
            BANK:
 
            LASALLE BANK NATIONAL ASSOCIATION,
a national banking association
 
       
 
  By:   /s/ Jeffrey Ware
 
            Name: Jeffrey Ware     Title: First Vice President

5